DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 72-93 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 72 and 83-85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hugh et al. US Publication 2011/0021937 (hereinafter Hugh).
Regarding claim 72, Hugh discloses a multi-electrode patch for abdominal detection of maternal and/or fetal electrophysiological signals (abstract, Figure 1, fully capable of being placed anywhere on the body without additional structural modification), the patch comprising: a flexible substrate (substrate 22, Figure 2) interconnecting a plurality of electrodes (electrodes S1-3); and a module unit connected to the flexible substrate (element 24, see Figure 2) and configured to removably engage an electronic readout device for detecting a maternal and/or fetal electrophysiological signal from the electrodes (contacts 26 interface with the contacts on the readout module 30 at 36); wherein the module unit comprises a mechanical module unit for removable mechanical engagement with a housing of the readout device (mechanical module is the cradle shown in Figures 2 and 4), and an electrical module unit comprising at least one resiliently deformable contact for making an electrical connection from the electrodes to the readout device (element 26 which is an elastomeric contact).

Regarding claim 84, Hugh teaches a readout device (as mentioned above), an electrical power source for storing and providing electrical power to the readout device (abstract, [0051] which details a rechargeable battery within the housing 30); a housing having a mechanical module unit for mechanical engagement with the mechanical module unit connected to the patch (housing shown in the figures as element 30 where at [0051] details a sealed housing for the readout device, where the mechanical module unit is simply the indentation at 32 as shown in Figure 3a, see also [0052]); and an electrical module unit for electrical engagement with the electrical module unit connected to the patch (element 36 which are electrical contacts that interface with corresponding deformable contacts at 26), where the readout device is 
Regarding claim 85, Hugh discloses that the at least one contact is configured to contact a connection on the electrical module unit of the readout device when the module unit is fully engaged with the housing of the readout device (contacts 26 and 36, see Figures 2-3b).
Claims 72, 75, 77-81, 83, 88, and 90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cross et al. US Publication 2008/0288026 (hereinafter Cross).
Regarding claim 72, Cross discloses a multi-electrode patch for abdominal detection of maternal and/or fetal electrophysiological signals ([0002] and is fully capable of being placed anywhere on the body), the patch comprising: a flexible substrate interconnecting a plurality of electrodes (element 22, at Figure 15 with electrodes 28, see also [0040]-[0041]); and a module unit connected to the flexible substrate and configured to removably engage an electronic readout device for detecting a maternal and/or fetal electrophysiological signal from the electrodes (elements 38 shown in Figures 14-15); wherein the module unit comprises a mechanical module unit for removable mechanical engagement with a housing of the readout device (near element 120, Figures 14-15 which engages a readout device at 10, see Figure 15), and an electrical module unit comprising at least one resiliently deformable contact for making an electrical connection from the electrodes to the readout device (element 140 of Figure 14 which is a conductive polymer, or in the alternate elements 80 at Figure 3A and [0050] which are spring loaded contact pins which the Applicant considers to be resiliently deformable where [0089] suggests at a minimum that the 
Regarding claim 75, Cross teaches an O-ring seal around the electrical module that engages the housing of the readout device when the module unit is fully engaged with the housing of the readout device to prevent the-ingress of fluid (both elements 78 in Figures 2 show such a feature for protecting the electrical components, see also elements 42 and 169 in Figures 14-15 and 20 respectively; it should be noted that in Cross element 42 and 140 are reversed in the disclosure when compared to the figure, one is a seal and the other is a deformable contact). 
Regarding claim 77, Cross teaches the module unit further comprises a waterproof seal that isolates the at least one resiliently deformable contact to prevent the ingress of fluid (Figure 14 elements 42 and 140). 
Regarding claim 78, Cross teaches that the waterproof seal surrounds the electrical module unit (seals at 78, see above for additional detail; see also elements 42/142 around contact 140 via Figure 14 and 168 of Figure 20).
Regarding claim 79, Cross teaches that the waterproof seal surrounds each of the at least one resiliently deformable contact (Figures 14-15 elements 42 and 140, again the embodiment at Figure 2 elements 78 and contact 58 also meet this limitation, see also elements 168 as per Figure 20, where “each” of “at least one” can still simply be one in total as is shown in Figure 20). 
Regarding claim 80, Cross teaches that the waterproof seal is a compression seal configured such that mechanical engagement of the readout device by the module unit compresses the waterproof seal against the housing of the readout device (element 
Regarding claim 81, Cross discloses that the mechanical module unit comprises a cradle that slidably engages the housing of the readout device (element 120, see Figures 14-15).
Regarding claim 83, Cross discloses a system for abdominal detection of maternal and/or fetal electrophysiological signals (Figure 1, abstract), the system comprising: a plurality of electrodes (elements 28); a flexible substrate interconnecting the plurality of electrodes (as mentioned above); an electronic readout device for receiving a maternal and/or fetal electrophysiological signal from the electrodes (element 10); and a module unit connected to the flexible substrate and configured to removably engage the readout device (elements 38 as shown in Figures 14-15), wherein the module unit comprises a mechanical module unit for removable mechanical engagement with a housing of the readout device (element 120, see Figures 14-15), and an electrical module unit comprising at least one resiliently deformable contact for making an electrical connection from the electrodes to the readout device (element 140, also elements 80 which are spring loaded contacts meet this limitation).
Regarding claim 88, see contents of rejected claim 75 above.
Regarding claim 90, see contents of rejected claim 81 above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 73-74 and 86-87 are rejected under 35 U.S.C. 103 as being unpatentable over Cross.
Regarding claims 73-74, Cross discloses that the at least one resiliently deformable contact is configured to contact a corresponding connection on the housing of the readout device when the module unit is fully engaged with the housing of the readout device (Figure 2 contacts 58 which interfaces with the contacts on element 10 as well as contacts 152 at Figure 17A, as well as contacts 140 as shown in Figure 14 which also interfaces with corresponding contacts 50 on readout device 10), whoever though some of the above embodiments include deformable contacts, they are not mentioned as being spring-loaded. 
Cross does teach the general use of spring-loaded electrical contact pins ([0050] and element 80 at Figure 3A), but utilizes those in a different location. The skilled artisan knows that contacts of this nature are art recognized equivalents of each other (when compared to elastomeric pin contacts at Figure 17A elements 150 as they are used for a similar purpose of ensuring good contact when being mated to their electrical contact counterparts) and placing them in a different location would yield predictable results (ensuring good contact between the mated electrical contacts). Further, the spring-loaded contacts can be either originating from the module unit or the readout device, as there are only two finite options for a set of mated contacts and again would have yielded predictable results of establishing electrical connection ultimately between the electrodes and the readout device for the processing of the ECG signals. There is no difference in functionality if the spring loaded pins extended outward from the readout housing versus the module unit for their purpose of creating a consistent 
Regarding claim 86, With the rationale and motivation from rejected claims 73-74 above, Cross teaches that the at least one resiliently deformable contact includes at least one contact point mounted on a resiliently deformable element ([0050] and the tip/pin of element 80 acts as the contact point where the spring biasing it outward is considered the deformable element; [0089] again mentions the embodiments and their components are combinable). This would of course be located in the place where the contacts such as 54, 140, or 152 are presently located on the other embodiments as rendered obvious above. 
Regarding claim 87, see contents of rejected claim 73 above.
Claims 76, 84-85, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Hugh.
Regarding claim 76, Cross teaches that the electrical module unit includes a of resiliently deformable contacts arranged within the O-ring (Figure 2 seal 78 around contacts 58 where the contacts are known art equivalents of each other; see also seals at 42/142 and 168; where the term O-ring is simply considered a deformable gasket in a circular shape), however in no single embodiment are the plurality of deformable 
Regarding claim 84, Cross discloses  a readout device that includes a housing (Figure 15 elements 10 and 52) having a mechanical module unit for mechanical engagement with the mechanical module unit connected to the patch (elements 146 which engage with elements 144 of the module unit); and an electrical module unit for electrical engagement with the electrical module unit connected to the patch (element 50), but is silent on the amplification and filtering processes (though these are required for processing an ECG signal as is very well-known in the art) as well as a battery (again though not detailed is all but required on a portable monitoring unit of this nature).

Regarding claim 85, Cross discloses that the at least one resiliently deformable contact is configured to contact a connection on the electrical module unit of the readout device when the module unit is fully engaged with the housing of the readout device (element 140 is deformable and will contact the contacts of the readout device at contacts 50, see Figures 14-15).
Regarding claim 89, see contents of rejected claim 76 above.
Claims 82 and 91-93 are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Beck US Publication 2011/0028822 (hereinafter Beck).
Regarding claim 82 Cross is silent on the module including a magnet. Beck teaches a mechanical module unit that comprises a magnet or ferromagnetic material (elements 26). It would have been obvious to the skilled artisan before the effective filing date to utilize the magnets as taught by Beck with the device of Cross in order to 
Regarding claim 91, see contents of rejected claim 82 above.
Regarding claim 92, see contents of rejected claim 77 above.
Regarding claim 93, see contents of rejected claim 80 above. 
Claims 73-81 and 86-90 are rejected under 35 U.S.C. 103 as being unpatentable over Hugh and in further view of Cross.
Regarding claims 73-74, Hugh discloses resilient contacts that are configured to contact a corresponding connection on the housing of the readout device when the module unit is fully engaged with the housing of the readout device (elements 26 and 36, see Figures 2-3b), but is silent on the contacts being spring loaded. Cross discloses that the at least one resiliently deformable contact is a spring-loaded contact pin ([0050] and element 80 at Figure 3A). It would have been obvious to the skilled artisan before the effective filing date to utilize the spring loaded pin contacts as taught by Cross with the device of Hugh in order to guarantee better quality of contact between the contacts of Hugh (at 26 and 36). As Cross teaches the pins in a specific location (not being relied upon for Hugh), the placement of the contacts and their orientation is finite and obvious to try given that predictable results would have ensued (transmission of electrical signals form the electrodes to the readout device). See further guidance on the pins 80 of Cross above in rejected claims 73-74 under Cross.
Regarding claim 75, Hugh is silent on the seal. Cross teaches an O-ring seal around the electrical module that engages the housing of the readout device when the module unit is fully engaged with the housing of the readout device to prevent the-
Regarding claim 76, Hugh discloses a plurality of deformable contacts at 26 but is silent on the deformable contacts within the O-ring. Cross teaches that the electrical module unit includes a plurality of resiliently deformable contacts arranged within the O-ring (Figures 14-15 at elements 42 and 140; also akin to this is shown in Figure 2 seal 78 around contacts 58 where the contacts are known art equivalents of each other). It would have been obvious to the skilled artisan before the effective filing date to utilize the seal as taught by Cross with the device of Hugh in order to prevent damage or shorting via the contacts at 26 and 36.
Regarding claim 77, Hugh teaches the module unit as mentioned above but is silent on any seals around the contacts. Cross teaches the module unit further comprises a waterproof seal that isolates the at least one resiliently deformable contact to prevent the-ingress of fluid (the waterproof seal is akin to what is claimed above as the O-ring and deformable gaskets under Cross, see rejected claims 75, 77-80 via Cross). It would have been obvious to the skilled artisan before the effective filing date to utilize the seal as taught by Cross with the device of Hugh in order to prevent damage or shorting via the contacts at 26 and 36.
Regarding claim 78, Hugh is silent on the seal around the deformable contacts. Cross teaches that the waterproof seal surrounds the electrical module unit (seals at 78 
Regarding claim 79, Hugh is silent on the seal around each of the deformable contacts (each of can still simply denote a single contact as per the independent claim). Cross teaches that the waterproof seal surrounds each of the at least one resiliently deformable (Figures 14-15 elements 42 and 140, again the embodiment at Figure 2 elements 78 and contact 58 also meet this limitation, see also elements 168 as per Figure 20). It would have been obvious to the skilled artisan before the effective filing date to utilize the seal as taught by Cross with the device of Hugh in order to prevent damage or shorting via the contacts at 26 and 36.
Regarding claim 80, Hugh is silent on the seal (as mentioned above) being specifically a compression type seal. Hugh though mentions the readout device and the module unit (as mentioned above). Cross teaches that the waterproof seal is a compression seal configured such that mechanical engagement of the readout device by the module unit compresses the waterproof seal against the housing of the readout device (element 78 and [0049] which describes the seal as one that compresses upon contact). It would have been obvious to the skilled artisan before the effective filing date to utilize the seal as taught by Cross with the device of Hugh in order to prevent damage or shorting via the contacts at 26 and 36.

Regarding claim 86, Hugh is silent on the deformable contact being mounted on a deformable element. With the rationale from rejected claims 73-74 above under Cross, Cross teaches that the at least one resiliently deformable contact includes at least one contact point mounted on a resiliently deformable element ([0050] and the tip of element 80 is the contact point where spring biasing it outward is considered the deformable element; [0089] which mentions the embodiments and their components are combinable). This would of course be located in the place where the contacts such as 54, 140, or 152 are presently located on the other embodiments as rendered obvious above. It would have been obvious to the skilled artisan before the effective filing date to utilize the specifics of the contacts as taught by Cross with the device of Hugh in order to guarantee better quality of contact between the contacts of Hugh (at 26 and 36).
Regarding claim 87, see contents of rejected claim 73 above.
Regarding claim 88, see contents of rejected claim 75 above.
Regarding claim 89, see contents of rejected claim 76 above.
Regarding claim 90, see contents of rejected claim 81 above.
Claims 82 and 91-93 are rejected under 35 U.S.C. 103 as being unpatentable over Hugh in view of Cross, as applied to claims 80 and 83 respectively, and in further view of Beck.
Regarding claim 82, Hugh as modified by Cross is silent on the module including a magnet. Beck teaches a mechanical module unit that comprises a magnet or 
Regarding claim 91, see contents of rejected claim 82 above.
Regarding claim 92, see contents of rejected claim 77 above.
Regarding claim 93, see contents of rejected claim 80 above.
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
Regarding the response to the 102 rejection, the Applicant is arguing more narrowly than what is claimed regarding the “resiliently deformable” language. A resiliently deformable contact in the original disclosure is given an example as a spring loaded contact pin however the phrase itself is broader and can encompass other types of contacts, in the present case an elastomeric contact. Elastomers are designed to compress but not permanently deform, and as there are no degrees of freedom claimed regarding how resilient the contact needs to be, the rejections under both Hugh and Cross stand. As elements 26 (of Hugh) and 140 (of Cross) are both elastomers located on the module units, the limitation is still met. 
The 103 rejection seems to be based on the above argument that an elastomeric contact isn’t resiliently deformable. The cited Figure 3A of Cross is listed as an alternate interpretation (for the 102 rejection) based on the cited paragraph that Cross can have 
Regarding the contacts shown in Figure 3A (of Cross), as was explained in the rejection of claim 73 (above), whether the male or female contacts are on the module unit does result in the same result of transmitting the electrical signals and ensuring good constant contact between the two sets of contacts between the module unit and readout device. And as the Applicant discloses no criticality that one has to be on the module unit versus electronic units, nor argued against that the results would be unexpected, the rejection as detailed above for 73 remains. 
The Examiner has also included a teaching reference (Macia-Barber et al. US 2013/0225966) reinforcing the above statements that the male (spring loaded contacts of Figure 3A of Cross) and female contact portions (the contacts that make contact with the spring-loaded contacts to facilitate electrical connection) can be reversed as a matter of design choice ([0086]-[0087] electrical contacts 9-10). 
At a minimum, the above rationale and explanation is unnecessary in the rejection of claim 73 via Hugh in view of Cross as only the contact type is being utilized not the location as mentioned above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794